Citation Nr: 1537017	
Decision Date: 08/31/15    Archive Date: 09/04/15

DOCKET NO.  11-06 697	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama



THE ISSUE

Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for diabetes mellitus.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Avery M. Schonland, Associate Counsel



INTRODUCTION

The Veteran had active service from July 1959 to July 1979.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

The Veterans Benefits Management System does not include any documents pertinent to the present appeal.  The Veteran's Virtual VA claims file only contains records that are duplicative of those in the paper claims file.  

The underlying merits of the claim of entitlement to service connection for diabetes mellitus are addressed in the REMAND portion of the decision below and that issue is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a September 1991 rating decision, the RO denied the claim of entitlement to service connection for diabetes mellitus.  The Veteran appealed, and the Board also denied the claim in a July 1994 decision.  The Veteran did not appeal that decision to the United States Court of Appeals for Veterans Claims, file a motion to vacate, file a motion for reconsideration, or file a motion to revise the decision based on clear and unmistakable error.  

2.  The RO denied reopening the Veteran's claim for service connection for diabetes mellitus in an April 2003 rating decision.  The RO notified the Veteran of that decision and of his appellate rights in May 2003, but he did not appeal or submit evidence pertaining to diabetes mellitus within one year of the issuance of that decision.  

3.  The evidence received since the April 2003 rating decision is not cumulative or redundant of the evidence of record at the time of the prior denial and relates to an unestablished fact necessary to substantiate the claim of entitlement to service connection for diabetes mellitus.


CONCLUSIONS OF LAW

1.  The September 1991 rating decision, July 1994 Board decision, and April 2003 rating decisions denying service connection for diabetes mellitus are final.  38 U.S.C.A. § 7103, 7104, 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 3.156, 3.159, 20.302, 20.1100, 20.1103 (2002).  

2.  The evidence received since the April 2003 rating decision is new and material, and the claim for service connection for diabetes mellitus is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In the decision below, the Board has reopened Veteran's claim of service connection for diabetes mellitus.  Accordingly, regardless of whether the notice and assistance requirements have been met in this case, no harm or prejudice to the appellant has resulted.

The Veteran filed a claim of entitlement to service connection for diabetes mellitus in March 1991, and the RO denied that claim in a September 1991 rating decision.  The Veteran appealed that decision, and Board subsequently issued a decision in July 1994 denying the claim.  In that decision, the Board determined that diabetes mellitus did not manifest in service or within one year thereafter and that the evidence did not link his current disorder to his military service.  At that time, the evidence included the Veteran's service treatment records, his March 1991 claim asserting that there was an in-service diagnosis for borderline diabetes while on active duty, and the treatment records from the David Grant Medical Center at Travis Air Force Base showing a February 1989 diagnosis for new-onset diabetes mellitus.  The Veteran contended in his October 1991 notice of disagreement and August 1992 substantive appeal that his abnormal blood sugar levels in service had been recorded at his May 1979 retirement physical.  The Veteran did not appeal the Board's July 1994 decision to the Court.  He also did not file a motion to vacate, a motion for reconsideration, or a motion to revise the decision based on clear and unmistakable error.  As such, the July 1994 Board decision became final.  38 U.S.C.A. § 7105, 38 C.F.R. § 20.1100.  

The Veteran subsequently filed an application in June 2001 to reopen his claim for service connection for diabetes mellitus.  In particular, he claimed that he served in Vietnam as a loadmaster on cargo flights.  He repeated this argument in a May 2002 statement, and in September 2002, he reported receiving treatment at Travis Air Force base for this condition since 1988.  At a May 2009 Agent Orange examination at the Mare Island Community Based Outpatient Clinic (CBOC), the Veteran repeated his medical history of diagnosis for diabetes in 1988.  

In an April 2003 rating decision, the RO denied reopening the claim.  The Veteran was notified of the decision and of his appellate rights, but he did not file a notice of disagreement with that determination.  Moreover, the Veteran did not submit any evidence or other information pertaining to diabetes mellitus within one year of the issuance of that decision.  38 C.F.R. § 3.156(b).  Therefore, the April 2003 rating decision became final.  38 U.S.C.A. § 7105(c), 38 C.F.R. §§ 20.302, 20.1103.  Thus, his claim may be reopened only if new and material evidence has been secured or presented since this last final rating decision.  38 U.S.C.A. § 5108, 38 C.F.R. § 3.156(a).  

In August 2006, the Veteran again sought to reopen his claim for service connection for diabetes mellitus.  The RO has denied reopening the claim.

Since the April 2003 rating decision, the Veteran has repeated the argument that he made trips to and from Vietnam as a member of a flight squadron during service.  During this time, he also moved from California to Alabama and continued treatment for his diabetes at the Birmingham VAMC.  He further repeated his report of treatment at the Travis Air Force Base in the late 1980s and early 1990s as well his assertion regarding borderline diabetic fasting blood sugar levels at his retirement physical in a May 2009 statement.  

However, in a May 2010 statement, the Veteran provided additional details as to the years between his separation from service and his February 1989 diagnosis of new-onset diabetes mellitus.  He repeated his argument that he had high fasting blood sugar levels at his 1979 retirement examination, but specified that following his retirement, he had worked as a civilian employee at Travis Air Force Base and continued treatment at the base hospital there for several years after retirement.  The Veteran also stated that his diabetic condition worsened until he was hospitalized there in 1988.  This lay statement suggests that there was a continuity of treatment for diabetes mellitus between the Veteran's 1979 separation from service and his February 1989 diagnosis.  

Moreover, the Veteran submitted a March 2011 statement with his substantive appeal regarding the unit in which he served while flying missions to Vietnam for supplies, equipment, and troops from 1970 through 1974 as a loadmaster on C-141 and C-5 aircraft.  He specified that he served with the 7th MAS out of Travis Air Force Base.  He indicated that, while his unit flew air evacuation missions carrying personnel from the 60th medical squadron, he did not serve with that particular squadron.  Again, this newly submitted evidence, combined with VA assistance in using this information to verify the Veteran's Vietnam service, would raise a reasonable possibility of substantiating the claim.  Accordingly, the Board concludes that new and material evidence has been presented to reopen the Veteran's previously denied claim for service connection for diabetes mellitus.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  However, as will be explained below, the Board is of the opinion that further development is necessary before the merits of the claim can be addressed.  






ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for diabetes mellitus is reopened, and to this extent only, the appeal is granted.


REMAND

The RO has requested the Travis Air Force Base treatment records from the late 1980s and early 1990s, but has never requested the treatment records from 1979 to 1989.  Thus, The AOJ should attempt to obtain such records.

In addition, the Board finds that the RO should attempt obtain his unit records in an effort to document his Vietnam service.  

Moreover, given the Veteran's May 1979 elevated fasting blood sugar levels at his retirement examination, the current diagnosis of diabetes mellitus, and the Veteran's report of continuity of treatment since his separation from service, the Board finds that a medical opinion is needed to address the etiology of the current disorder.  

Accordingly, the case is REMANDED for the following action:

1. The AOJ should request that the Veteran provide the names and addresses of any healthcare providers who have provided treatment for his diabetes mellitus.  This request should include records from the David Grant Medical Center at Travis Air Force Base for treatment from July 1979 to February 1989.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.  

The AOJ should also obtain any outstanding VA treatment records.  This request should specifically include any records from the Washington VAMC for treatment since September 2010 and the Birmingham VAMC for treatment since November 2010.

2.  The AOJ should contact the National Personnel Records Center (NPRC), the Records Management Center (RMC), and/or any other appropriate entity to request the Veteran's complete service personnel records for his period of service in the Air Force from July 1959 to July 1979.  

The AOJ should also request the unit records for the 7th MAS out of Travis Air Force Base from 1970 through 1975 to determine whether the Veteran served in Vietnam or set foot there while serving as a loadmaster.  

As set forth in 38 U.S.C.A. §5103A(b)(3) and 38 C.F.R. §3.159(c)(2), the AOJ should continue efforts to locate such records until it is reasonably certain that such records do not exist or that further efforts to obtain those records would be futile.  The Veteran should be notified of the RO's attempts to locate his service records, as well as any further action to be taken. 

3.  After completing the foregoing development, the AOJ should afford the Veteran a VA examination to determine the nature and etiology of his diabetes mellitus.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner should review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service VA and private treatment records, and lay statements.

It should be noted that the Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the appellant, the examiner should provide a fully reasoned explanation.  

The examiner should state whether it is at least as likely as not that the Veteran's diabetes mellitus manifested in service or is otherwise causally or etiologically related to his military service.  In rendering this opinion, he or she should discuss the May 1979 retirement examination showing a fasting blood sugar level of 124 and the February 1989 diagnosis of diabetes mellitus.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.  

4.  After completing these actions, the AOJ should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs.

5.  When the development has been completed, the case should be reviewed by the AOJ on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


